Citation Nr: 0828760	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-34 697	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a skin disorder 
identified as stucco keratosis and folliculitis.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.   

In April 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO in Denver, Colorado; 
a transcript of that hearing is of record.  At the time of 
the Board hearing, additional medical consultation and 
treatment records were received, accompanied by a waiver of 
AOJ review. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's hypothyroidism first manifested many years 
after service and is not related to any aspect of service 
including exposure to herbicide. 

3.  The veteran's skin disorder identified as stucco 
keratosis and folliculitis first manifested many years after 
service and is not related to any aspect of service including 
exposure to herbicide

4.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

5.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the veteran.

6.  The veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, 
to include as due to exposure to herbicide, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The criteria for service connection for a skin disorder 
identified as stucco keratosis and folliculitis , to include 
as due to exposure to herbicide, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2004, November 2004 and December 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Skin Disorder and Hypothyroidism

There is no evidence of a skin or endocrine defect in 
service.  Service treatment records are silent as to 
complaints, findings, treatment or diagnoses relating to 
either a skin or a thyroid disorder.  His separation 
examination in September 1969 reported the respective systems 
as clinically normal.  

The veteran was afforded an Agent Orange Registry Examination 
in May 1984.  Benign cherry agiomas and early actinic 
keratoses on his face were diagnosed, and no thyroid defect 
was appreciated at that time.  Correspondence to the veteran 
dated in June 1984 reported that his skin disorders had not 
been linked to herbicide exposure.  

The veteran was referred by VA to a private physician for a 
skin examination in November 2004.  Such reflected complaints 
as to skin eruptions persistent for the past 4 to 10 years.  
Keratotic, flat plaques and papules were appreciated on his 
hands, feet and upper and lower extremities.  Ten excoriated 
folliculolocentric papules were noted on the bilateral 
buttocks.  Impression was lesions consistent with Flagels 
Disease or stucco keratoses, both assessed as benign 
entities.  Papules on his buttocks were assessed as occlusive 
folliculitis.  A VA dermatology examination from November 
2004 produced a diagnosis of papular rash although the 
veteran had questioned whether his skin disorder was actually 
chloracne.  

The veteran principally asserts entitlement to service 
connection on a presumptive basis under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e), claiming that he was exposed to 
herbicides, and he now has diseases that are presumed to be 
due to exposure to herbicides.  

In his Statement dated in October 2004, the veteran indicated 
that he had been taking medication for a thyroid disorder for 
about four years.  

Analysis

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The foregoing diseases shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(ii).

The record does not establish that the veteran's recognized 
skin disorders and/or his hypothyroidism qualify for service 
connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e) as they are not among the enumerated disorders.

In this case, the only evidence that the veteran has one of 
the enumerated disabilities, such as chloracne, consists of 
the veteran's statements.  The record does not show, nor does 
the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as medical diagnosis or the etiology of 
medical disorders, and his opinion that he has chloracne is 
therefore entitled to no probative weight.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  

Even though the veteran is seeking service connection for 
hypothyroidism and a skin disorder based on exposure to 
herbicides in Vietnam, all theories of entitlement, direct 
and secondary, must be considered when determining service 
connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  

The Board also notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  The Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
record does not contain any medical evidence supporting 
service connection on a direct basis.  It is presumed that he 
was exposed to herbicides in service, but the claims fail on 
a direct basis because there is no medical evidence of a 
nexus between the veteran's current hypothyroidism and/or his 
diagnosed skin disorders and military service, to include 
exposure to herbicides.  

Parenthetically, service connection for endocrinopathies may 
be established as a chronic disorder pursuant to 38 C.F.R. 
§ 3.309 (a).  The Board observes that the veteran's 
separation examination and also his Agent Orange Registry 
Examination in 1984, nearly 15 years later, failed to produce 
a diagnosis of any thyroid disorder.  The veteran has 
acknowledged his first treatment for a thyroid disorder began 
sometime in 1989.  Accordingly, the premise that the 
veteran's thyroid pathology began during a period of active 
service or within one year following his release from active 
service is not supported by the record, and it cannot be 
relied upon as a basis for granting service connection under 
38 C.F.R. § 3.309 (a).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

PTSD

The veteran's DD-214 and personnel qualification records 
document service in Vietnam but do not indicate combat 
service or awards or decorations consistent with the 
veteran's having been involved with combat during his 
military service.  

The Board observes that the veteran was afforded a 
comprehensive VA PTSD examination in November 2004, at which 
time a detailed history was taken including that relating to 
his military service experience.  His occupational specialty 
was in transportation, and he claimed to have run over 
several people who refused to get out of the way of his 
truck.  He claimed that he was in convoys that were fired 
upon, but he was not a direct target of enemy fire.  He saw 
no one killed but claimed to have seen a soldier who was 
injured in a truck accident.  (He subsequently was unable to 
identify the injured's name or unit).  He reported current 
nightmares of Vietnam but they were not based on personal 
experiences.  He admitted to using alcohol daily and a 
history of several DUI's.  He had been an attorney but lost 
his license due to alcohol abuse.  There was no evidence of 
delusions, thought disorder or communication impairment.  The 
examination produced a diagnosis of alcohol dependence.  The 
examiner specifically found that the veteran did not meet the 
criteria for exposure to traumatic events.  The examiner 
characterized his symptoms as vague and stated that he had 
not been confronted with events involving actual or 
threatened death or serious injury to himself or others.  The 
examiner noted the veteran's heavy regular use of alcohol and 
was of the opinion that the veteran's symptoms were related 
to alcohol abuse and dependence.  

Private treatment records dating from 2005 are summarized in 
correspondence dated in March 2006.  His issues included 
overreacting, alcoholism, and family instability.  Diagnosis 
was alcohol abuse/dependence; partner relational disorder; 
PTSD and depression along with borderline personality 
disorder; avoidant personality disorder and traits of 
antisocial personality disorder.  The treatment records 
contain notes relating to current problems but do not 
reference any specific incidents in service or otherwise upon 
which the PTSD diagnosis was based.   

The veteran advances a number of incidents claimed to have 
caused his PTSD, including seeing bodies on the side of the 
road, seeing civilian casualties, transporting Vietnamese 
POW's, as well as sniper attacks on convoys.  He was not able 
to identify the names or units of any allied casualties apart 
from one Sergeant Thompson, who allegedly sustained a heart 
attack in July or August 1969.

Analysis

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, as here, the record appears to reflect that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The occurrence of a stressor is an adjudicatory 
determination.  "Credible supporting evidence" is necessary 
to verify noncombat stressors and can be obtained from 
service records or other sources.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The veteran has provided an extensive list of incidents 
claimed as stressors.  Unfortunately, he either did not 
provide sufficient details to enable verification as to the 
claimed event(s) or the claimed experiences simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented.")  

Some claimed incidents, such as seeing caskets, are extremely 
difficult to verify.  Events involving civilians (e.g., 
accidental killing of civilians in combat) are rarely 
documented in service records and, for this reason, are 
extremely difficult to verify.  Transporting POW's, sniper 
attacks and events occurring while traveling/driving in a 
convoy are likewise almost impossible to verify. 

One incident advanced as a stressor involved one Master 
Sergeant Thompson, who served with the veteran and is claimed 
to have suffered a heart attack in July or August 1969.  In 
October 2004, the veteran advanced that the incident caused 
stress to the veteran on account of his having to man a 
checkpoint by himself after the sergeant was hospitalized; 
whereas, he used to man the checkpoint with the sergeant.  
Consequently, he became frightened and hypervigilant.  While 
it is potentially feasible to verify whether or not that 
sergeant sustained a heart attack, the claimed stressor is 
not the heart attack per se but rather the consequence of 
having to man a checkpoint alone.  Manning the checkpoint 
alone is simply not capable of verification.  It bears 
additional notice that the veteran did not report any attacks 
or consequential incidents that would have been documented in 
service records or otherwise capable of verification.

In light of the foregoing evidence, the Board must conclude  
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the veteran does not present any  
basis for further developing the record in this regard.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hypothyroidism is denied.  

Service connection for skin disorder identified as stucco 
keratosis and folliculitis is denied.  

Service connection for PTSD is denied.  



______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


